Citation Nr: 1038755	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  09-36 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected status 
post medial and lateral meniscectomy with moderate degenerative 
arthritis of the right knee and patellofemoral syndrome with 
lateral patellofemoral compression, currently evaluated as 10 
percent disabling, to include entitlement to a total disability 
rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which continued the 10 percent disability rating for 
service-connected status post medial and lateral meniscectomy 
with moderate degenerative arthritis of the right knee and 
patellofemoral syndrome with lateral patellofemoral compression.  

The Veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge (VLJ) in June 2010.  A 
transcript of the hearing is of record.  Following the hearing, 
the Veteran submitted additional medical evidence directly to the 
Board, which was accompanied by a waiver of RO consideration and, 
therefore, can be considered in this decision.  See 38 C.F.R. 
§ 20.1304 (2009).

In a May 2010 letter, the RO acknowledged receipt of a 
claim for service connection for a left knee disorder 
secondary to the Veteran's service-connected right knee 
disability.  Review of the claims folder does not reveal 
that any further action was taken on this claim.  As such, 
the issue is REFERRED to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right knee disability is manifested by slight 
lateral instability but not flexion limited to 60 degrees or less 
or extension limited to more than five degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected status post medial and lateral meniscectomy 
with moderate degenerative arthritis of the right knee and 
patellofemoral syndrome with lateral patellofemoral compression 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5010, 5260, 5261 
(2009).

2.  The criteria for a separate 10 percent rating, and no higher, 
for status post medial and lateral meniscectomy with moderate 
degenerative arthritis of the right knee and patellofemoral 
syndrome with lateral patellofemoral compression have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5257 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.	Increased rating

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  Separate rating codes identify various disabilities.  38 
C.F.R. Part 4.  In determining the current level of impairment, 
the disability must be considered in the context of the whole 
recorded history, including service medical records.  See 
generally 38 C.F.R. §§ 4.1, 4.2 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).

When service connection has been in effect for many years, the 
primary concern for the Board is the current level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant 
temporal focus for adjudicating an increased rating claim is on 
the evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  Thus, staged ratings may be assigned if the severity of 
the disability changes during the relevant rating period.  The 
Veteran's claim for increased rating was received at the RO on 
September 10, 2008.  See VA Form 119.  In this case, there has 
not been a material change in the disability level and a uniform 
rating is warranted.

When evaluating disabilities of the musculoskeletal system, an 
evaluation of the extent of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is additional 
limitation of motion from pain or limited motion on repeated use 
of the joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40 (2009).

Service connection for status post medial and lateral 
meniscectomy with moderate degenerative arthritis of the right 
knee and patellofemoral syndrome with lateral patellofemoral 
compression was granted pursuant to 38 C.F.R. § 4.71a, DCs 5257 
and 5010 with a 10 percent disability evaluation effective June 
2, 1984.  See October 1989 rating decision.  The 10 percent 
rating was continued under the same diagnostic criteria in 
subsequent rating decisions, to include the one on appeal.  See 
November 1995 and December 2008 rating decisions.  

The Veteran contends that he is entitled to an increased rating 
because he continues to seek medical treatment from the VA 
Medical Center (VAMC) in Memphis, Tennessee, he has different 
conditions and/or pains associated with his right knee, and he 
has to wear a metal brace.  See January 2009 VA Form 21-4138; 
September 2009 VA Form 9.  During his June 2010 hearing, he 
testified about having to work under restrictions, taking 
prescribed medications, having constant pain and swelling, having 
grinding, locking and bone spurs as a result of the locking, and 
requiring a brace for stability.  See hearing transcript.  

DC 5010 provides that arthritis due to trauma is to be rated as 
degenerative arthritis.  DC 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent evaluation 
is merited for X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.

The rating criteria provided for limitation of motion of the knee 
and leg are found at 38 C.F.R. § 4.71a, DCs 5260 and 5261.  DC 
5260 provides ratings for limitation of flexion.  Flexion of 
either leg limited to 60 degrees is noncompensable, flexion 
limited to 45 degrees merits a 10 percent rating, limitation of 
flexion to 30 degrees warrants a 20 percent evaluation, and a 30 
percent evaluation requires that flexion be limited to 15 
degrees.  DC 5261 provides ratings of 0 percent for extension 
limited to 5 degrees, 10 percent for extension limited to 10 
degrees, 20 percent for extension limited to 15 degrees, 30 
percent for extension limited to 20 degrees, 40 percent for 
extension limited to 30 degrees, and 50 percent for extension 
limited to 45 degrees.  For rating purposes, normal range of 
motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 
4.71, Plate II.

Other impairments of the knee are rated pursuant to DC 5257, 
which provides ratings of 10, 20 and 30 percent for slight, 
moderate, and severe recurrent subluxation or lateral 
instability, respectively.  

The Veteran was seen in the orthopedic clinic in December 2007, 
at which time it was noted that he had been taking Tylenol and 
occasionally taking Percocet.  It was also noted that he was 
working as a clerk at the post office and was no longer working 
as a mail carrier because of pain.  Physical examination revealed 
range of motion from zero to 120 degrees with patellofemoral 
crepitus but minimal pain.  He was tender at the medial joint 
line and stable to varus and valgus stress.  The examiner noted 
that x-ray of the right knee showed tricompartmental 
osteoarthritis but some preservation of some of the joint spaces.  
The assessment was right knee osteoarthritis.  See orthopedic 
surgery note.  Anterior posterior (AP), lateral and sunrise views 
of the Veteran's right knee showed narrowing of all three joint 
spaces; marginal osteophytes at the posterior patella, distal 
femur and upper tibia; and calcification within the joint 
cartilage medially and at the patellofemoral joint.  There was no 
effusion.  The impression was significant degenerative changes of 
the right knee as described.  See December 2007 imaging report.  

The Veteran was seen for follow up on his right knee in August 
2008, at which time it was noted that he was seen about every six 
months for help filling out paperwork for the post office where 
he works as he needed to have restrictions secondary to right 
knee arthritis.  The Veteran also complained of a big knot on the 
medial aspect of his knee that he did not notice several months 
ago.  Physical examination revealed full extension and flexion of 
120 degrees.  The examiner did note palpable osteophytes medially 
on his knee and moderate crepitus with range of motion.  The 
examiner also noted that x-ray showed moderate tricompartmental 
arthritis with large medial femoral condoyle osteophytes.  The 
impression was tricompartmental arthritis.  See orthopedic 
surgery note.  




The August 2008 x-ray of the Veteran's right knee, including AP, 
lateral and sunrise views, showed no change in the appearance of 
the knee since the December 2007 examination.  Loss of medial and 
lateral joint space was seen, greater medial.  Marginal 
osteophytes were seen at the posterior patella, distal femur and 
upper tibia.  Chondrocalcinosis was seen at all of the joint 
cartilages.  There was no suprapatellar bursal distention.  The 
impression was degenerative changes of the knee as described.  
See imaging report.  

The Veteran underwent a VA compensation and pension (C&P) joints 
examination in November 2008, at which time he reported constant 
pain at a level seven on a scale of ten.  He also described right 
knee occasional swelling, popping, locking and getting stuck in 
one position.  The Veteran denied giving out but reported wearing 
a brace for support, which he indicated was moderately helpful.  
He indicated that he could only walk for 30 minutes to one hour 
but one hour is the upper end of his maximum range.  He stated 
that he can only walk for about 30 minutes unless he is on flat 
ground, and reported being able to walk a quarter of a mile.  

The Veteran reported flareups, which cause him pain at a level 10 
and occurred daily.  Actually, it is almost 12 hours of the day 
that he has pain at a level 10 and it keeps him up at night, 
every night.  He indicated that his flareups come and go 
throughout the day and last for several minutes to an hour before 
returning back to the baseline, but with his multiple 
exacerbating factors it returns to a level ten very promptly.  
Pain is relieved by rest and if the Veteran sits too long he has 
to move his leg.  Pain is made worse with standing, cold weather, 
any kind of exertion, climbing stairs, walking up a hill, 
prolonged car rides, and sitting with his knee constricted.  The 
Veteran reported past surgery and past therapy, to include 
cortisone injections.  He indicated taking Tylenol for arthritis 
and pain and Oxycodone when the knee pain gets severe.

The Veteran reported that his right knee disability affects his 
activities of daily living.  He stated that he really did not do 
much of anything at his house and just watches television when he 
is off from work.  The Veteran indicated that he had to stop 
playing basketball, which was the joy of his life.  He reported 
working as a 



clerk at the post office and having been relegated to a sit down 
job, which he stated had caused him the loss of his fellow co-
workers' respect.  The Veteran indicated that his right knee 
disability did affect his ability to do his job as he could not 
stand for a prolonged period of time due to pain.  

Physical examination of the right lower extremity revealed that 
the Veteran was neurovascularly intact.  McMurray's was negative 
but with pain on maneuver.  Lachman's was also negative.  Range 
of motion testing was from five to 120 degrees with a lack of 
five degrees of extension.  The Veteran had pain throughout the 
entire arc of flexion.  Range of motion was the same both 
actively and passively.  With repetition there was no change with 
range of motion or pain.  The examiner noted mild effusion, 
medial and lateral joint line tenderness, infrapatellar facet 
tenderness and trochlear tenderness.  He had positive 
patellofemoral crepitus and grind but anterior and posterior 
drawer tests were negative and he was stable to varus/valgus 
stress.  The examiner reported that x-ray demonstrated that the 
Veteran had severe tricompartmental hypertrophic osteoarthritis.  

The Veteran was assessed with right knee severe degenerative 
joint disease (DJD).  In addressing the provisions of DeLuca, the 
examiner reported that the Veteran had pain with range of motion 
and periods of flareups that could further limit his function.  
It was not possible for the examiner to express this in terms of 
degrees of range of motion loss without resorting to mere 
speculation.  

A January 2009 orthopedic surgery note indicates that the Veteran 
was seen with chief complaint of arthritic right knee.  Physical 
examination revealed varus deformity but no effusion and the knee 
was stable.  The impression was DJD.  The Veteran was fit and 
issued an unloader knee brace in March 2009.  See orthotics 
prosthetics consult.  

The Veteran was seen for re-evaluation of his right knee 
osteoarthritis in July 2009, at which time it was noted that he 
had received a brace at the last visit and that it was helping 
quite significantly.  The Veteran indicated that he was having 
better knee pain and had no new complaints.  Physical examination 
revealed range of motion from zero to 120 degrees.  The Veteran 
had palpable medial osteophytes and palpable osteophytes on his 
patella.  There was also some palpable crepitation with range of 
motion but he was ligamentously stable.  No imaging was obtained.  
The impression was right knee degenerative arthritis.  See 
orthopedic surgery note.  

A May 2010 record indicates that the Veteran is under the care of 
the orthopedics department of the Memphis VAMC for post-traumatic 
arthritis/early degenerative (premature) arthritis of the right 
knee.  It was noted that he had tricompartmental involvement that 
will only ultimately be treatable with a total knee replacement, 
but that due to his age and overall health, the Veteran was not 
currently ready to undergo this procedure.  Nevertheless, the 
examiner noted that he anticipated that his condition will come 
to this at some point in the future.  See orthopedic surgery 
note.  

At this juncture, the Board notes that the assignment of a 
particular diagnostic code is dependent on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
In reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate for 
application in the Veteran's case and provide an explanation for 
the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Board finds that based on the evidence in this case, the 
Veteran is entitled to separate 10 percent ratings under DCs 5010 
and 5257.  See VAOPGCPREC 23-97.  

A 10 percent rating under DC 5010 is warranted because the 
Veteran has arthritis of the right knee and consistently 
exhibited painful limitation of motion that is not compensable 
under either DC 5260 or 5261.  More specifically, he exhibited 
range of motion from 0 to 120 degrees in December 2007, August 
2008 and July 2009, and range of motion from 5 to 120 degrees 
with a lack of 5 degrees of extension during the November 2008 VA 
C&P examination.  These findings do not merit the 



assignment of a zero percent rating under DC 5260 and only merit 
the assignment of a zero percent rating under DC 5261.  

A separate 10 percent rating under DC 5257 is warranted because 
the lay evidence supports a finding of slight lateral instability 
of the Veteran's right knee.  More specifically, the Veteran has 
reported requiring a brace for stability.  See e.g., November 
2008 VA C&P examination report; June 2010 hearing transcript.  
The Board finds this assertion both competent and credible.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The evidence of record does not support the assignment of ratings 
in excess of 10 percent under either DC 5010 or DC 5257.  A 20 
percent rating under DC 5010 is not warranted as there is no x-
ray evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  See imaging reports; VA treatment records; 
November 2008 VA C&P examination report.  And, as noted above, 
the Veteran has not exhibited limitation of motion to a 
compensable level under DC 5260 or 5261.  Thus, a 20 percent 
rating is not warranted under DC 5260 (flexion limited to 30 
degrees) or DC 5261 (extension limited to 15 degrees).  Rather, 
flexion of the Veteran's right knee has consistently been to 120 
degrees, only 20 degrees less than normal and, at worst, 
extension has been limited to 5 degrees, only 5 degrees less than 
normal.  See orthopedic surgery notes dated December 2007, August 
2008 and July 2009; November 2008 VA C&P examination report; see 
also 38 C.F.R. § 4.71, Plate II.  Nor is a 20 percent rating 
warranted under DC 5257 as there is no evidence of moderate 
recurrent subluxation and the instability noted can only be 
described as slight.  See imaging reports; VA treatment records; 
November 2008 VA C&P examination report; June 2010 hearing 
transcript.  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  The Board has considered whether a rating in excess of 
10 percent is warranted under the range of motion codes for the 
Veteran's right knee on the basis of functional impairment and 
pain.  The Board acknowledges consistent complaints of pain and 
objective evidence of crepitus with range of motion.  The Board 
also acknowledges that the November 2008 examiner reported pain 
with range of motion and periods of flareups that could further 
limit the Veteran's function, though the examiner indicated that 
it was not possible for him to express this in terms of degrees 
of range of motion loss without resorting to mere speculation.  
Prior to this, however, the VA examiner had noted that there was 
no change in range of motion or pain with repetition.  The Board 
finds that, even taking the effects of pain into consideration, a 
rating in excess of 10 percent is not warranted because the 
assignment of the 10 percent rating contemplates such functional 
loss.  In addition, flexion limited to 120 degrees, as the 
Veteran has consistently exhibited, and extension limited to 5 
degrees are not measurements that meet the next higher (20 
percent) ratings under DCs 5260 and 5261.  For these reasons, a 
rating in excess of 10 percent is not warranted under 38 C.F.R. 
§§ 4.40 and 4.45 pursuant to the guidelines set forth in DeLuca.

The Board has considered whether based the Veteran is entitled to 
separate ratings under DC 5260 and DC 5261 for limitation of 
extension and limitation of flexion of the right knee.  See 
VAOPGCPREC 9-04.  However, as noted above, his limitation of 
flexion to 120 degrees and limitation of extension to 5 degrees 
are noncompensable under DCs 5260 and 5261.  In addition, to 
assign two, separate compensable ratings based on painful motion 
under two separate diagnostic codes (i.e., DCs 5260 and 5261) 
would be in violation of the rule of pyramiding.  See 38 C.F.R. § 
4.14; VAOPGCPREC 9-04.  For these reasons, the Veteran is not 
entitled to a separate ratings under DC 5260 and 5261.

The Board has also considered the other diagnostic criteria 
related to the knees to determine whether an increased rating, or 
additional separate compensable ratings, are warranted under 
these provisions.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These diagnostic codes, however, are simply not 
applicable to the Veteran's service-connected right knee 
disability as there is no evidence of ankylosis (DC 5256); 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint (DC 5258); 
symptomatic removal of the semilunar cartilage (DC 5259); any 
impairment of the tibia and fibula (DC 5262); or genu recurvatum 
(DC 5263).  See VA treatment records and imaging reports; 
November 2008 VA C&P examination report.  


II.	Extraschedular consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2009).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the C&P Service to determine whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extraschedular rating.

The symptoms exhibited by the Veteran's right knee disability, to 
include pain, crepitus, tenderness, and limitation of motion, are 
contemplated by the rating criteria (i.e., 38 C.F.R. §4.71a, DCs 
5010, 5257, 5260, 5261), which reasonably 



describe his disability.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Therefore, referral for consideration of an extraschedular rating 
is not warranted for the Veteran's knee disability.  


III.	 Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Prior to the issuance of the December 2008 rating decision that 
is the subject of this appeal, the Veteran was informed of the 
evidence necessary to substantiate a claim for an increased 
rating and was advised of his and VA's respective duties in 
obtaining evidence by means of an October 2008 letter from the 
RO.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  This duty has also been met, as the 
Veteran's VA treatment records have been associated with the 
claims folder and he was afforded an appropriate VA examination 
in November 2008.  At his hearing, the Veteran's representative 
noted that the last VA examination was in November 2008 and 
requested that the Veteran be scheduled for a new examination.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  The recent 
VA examination report is thorough and supported by the record.  
This examination is adequate as the claims file was reviewed, the 
examiner reviewed the pertinent history, examined the Veteran, 
provided findings in sufficient detail, and provided rationale.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, 
the recent examination in this case is adequate upon which to 
base a decision.

The Court has held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the VLJ who chairs a hearing fulfill two duties to comply 
with that regulation.  These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  See Bryant 
v. Shinseki, - Vet. App. -, No. 08-4080 (Jul. 1, 2010).  In this 
case, the Veteran was afforded a Board hearing in June 2010.  
During the hearing, the VLJ set forth the issues to be discussed 
at the hearing and sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claims.  
See hearing transcript.  Neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2), nor have they identified any prejudice in the 
conduct of the hearing.  Rather, the hearing focused on the 
elements necessary to substantiate the claim and the Veteran, 
through his testimony, demonstrated that he had actual knowledge 
of those elements.  As such, the Board finds that consistent with 
Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claims based on 
the current record.

For the reasons set forth above, and given the facts of this 
case, the Board finds 



that no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
Veteran.


ORDER

A rating in excess of 10 percent for service-connected status 
post medial and lateral meniscectomy with moderate degenerative 
arthritis of the right knee and patellofemoral syndrome with 
lateral patellofemoral compression under Diagnostic Codes 5010, 
5260, and 5261 is denied.  

A separate 10 percent rating under Diagnostic Code 5257, and no 
higher, for slight instability associated with status post medial 
and lateral meniscectomy with moderate degenerative arthritis of 
the right knee and patellofemoral syndrome with lateral 
patellofemoral compression is granted, subject to the regulations 
governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in regards to the claim of 
entitlement to a TDIU.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  

In a recent case, the Court held that if a claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then the issue of whether a TDIU as a result of that 
disability is warranted becomes part of the claim for an 
increased rating.  See Rice v. Shinseki, No. 06-1445 (U.S. Vet. 
App. May 6, 2009).  

In an August 2010 statement, the Veteran reported that he had 
been laid off from his job due to his disability.  See VA Form 
21-4138.  Based on this submission, it appears that the Veteran 
is asserting that he is unable to work as a result of his 
service-connected right knee disability.  

Review of the claims folder does not reveal that the RO has 
addressed the issue of entitlement to a TDIU.  Since entitlement 
to a TDIU is part of the Veteran's increased rating claim, the 
proper remedy here is for the Board to remand, rather than refer, 
the TDIU component of the increased rating issue to the RO for 
proper development and adjudication.  Rice, 22 Vet. App. at 453-
54 (2009).  On remand, the RO/AMC must send the Veteran a letter 
that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009), 
regarding his claim for entitlement to a TDIU.  Recent VA 
treatment records should be obtained and the Veteran should be 
afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Inform the Veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate a claim for 
entitlement to a TDIU; (2) the information 
and evidence that VA will seek to obtain on 
his behalf; and (3) the information or 
evidence that he is expected to provide.  

2.  Obtain the Veteran's treatment records 
from the Memphis VAMC, dated since July 
2009.  

3.  Thereafter, schedule the Veteran for an 
appropriate VA examination.  The examiner 
must review the claims folder.  All 
necessary tests should be conducted.

The examiner should provide an opinion as to 
what overall effect the Veteran's service-
connected disability (status post medial and 
lateral meniscectomy with moderate 
degenerative arthritis of the right knee and 
patellofemoral syndrome with lateral 
patellofemoral compression) has on his 
ability to obtain and retain employment; 
that is, whether it would preclude an 
average person from obtaining, or retaining, 
substantially gainful employment.

Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.

In particular, describe what types of 
employment activities would be limited 
because of the Veteran's service-connected 
disability and whether any limitation on 
employment is likely to be permanent.

A rationale for any opinion expressed should 
be provided.

4.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

5.  Finally, readjudicate the Veteran's 
claim for entitlement to a TDIU.  If the 
decision is adverse to the Veteran, provide 
him and his representative with a 
supplemental statement of the case and allow 
an appropriate opportunity for response 
thereto.  Thereafter, the case should be 
returned to this Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).

______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


